Citation Nr: 0019525	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1980 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's application to reopen 
a claim of service connection for hearing loss, and denied a 
claim for an increased (compensable) rating for residuals of 
a right ankle sprain.  This was not the first time a claim of 
service connection for hearing loss had been denied.  
Earlier, in October 1973, the RO denied the veteran's claim 
of service connection for a "hearing condition."  The 
veteran did not appeal this earlier decision; consequently, 
the 1973 decision became final.  See 38 C.F.R. § 19.118 
(1973).  Subsequently, in January 1998, the RO, without 
directly addressing the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for hearing loss, found that the claim of service 
connection for bilateral hearing loss should remain denied.  
The RO, in January 1998, also granted an increased (10 
percent) rating for residuals of a right ankle sprain. 

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that, in a matter such as the veteran's hearing loss claim, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. (1995).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Therefore, as to the claim of 
service connection for hearing loss, an initial question that 
will be addressed below is whether this claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).

(The issue of entitlement to an increased rating for the 
veteran's service-connected residuals of a right ankle sprain 
will be addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  By an October 1973 decision, service connection for 
hearing loss was denied; no appeal ensued.  

2.  Certain new evidence received since the October 1973 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's hearing loss claim.

3.  No competent medical evidence has been submitted showing 
that any current hearing loss disability is attributable to 
military service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss as a result of 
his military experiences.  However, the Board notes that the 
veteran's current claim of service connection for hearing 
loss is not his first such claim.  In October 1973, the RO 
denied service connection for a "hearing condition" because 
the evidence of record, including service medical records and 
September 1973 VA audiological examinations, did not show 
hearing loss.  The RO's denial became final when no appeal 
was initiated.  38 C.F.R. § 19.118 (1973).  As a result, the 
veteran's current claim of service connection may now be 
considered on the merits only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), determined that a three-step approach must be followed 
in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the October 
1973 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen his claim includes a January 1997 
VA audiological examination that shows, for the first time, 
findings of hearing impairment as defined by VA.  38 C.F.R. 
§ 3.385 (1999).

This evidence is new and material as defined by regulation.  
In other words, it bears directly and substantially upon the 
issue at hand, namely whether the veteran has competent 
(medical) evidence of a current disability that may have 
first manifested itself during military service and is 
neither duplicative nor cumulative of previously submitted 
evidence.  Given that no evidence of a hearing loss 
disability was previously available, this newly received 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  In other words, this examination tends 
to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires that the claim be 
reopened, the Board must now determine whether the claim of 
service connection for hearing loss is well grounded.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service medical records, including a November 1965 pre-
induction examination and June 1969 separation examination, 
were negative for complaints, diagnoses, and/or treatment for 
hearing loss.  Specifically, on the occasion of the veteran's 
June 1969 separation examination, audiological examination 
disclosed the veteran's pure tone thresholds, in decibels, to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5
LEFT
0
0
0
N/A
0

At the veteran's first post-service VA audiological 
examinations, dated in September 1973, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
15
LEFT
5
5
0
N/A
15




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
N/A
25
LEFT
10
15
10
N/A
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

While VA and private treatment records, dated from October 
1975 to January 1981, were obtained by the RO, these records 
were negative for complaints, diagnoses, and/or treatment for 
hearing loss.

The veteran testified at a personal hearing at the RO in 
April 1981.  At that time, he testified that he first 
developed hearing problems while in military service.  
Specifically, he believed that he had a hearing loss that was 
caused by his exposure to noise while riding helicopters and 
being shot at for 19 months while in the Republic of Vietnam.  
And, while he reported his hearing problem on at least one 
occasion while in military service, he did not pursue this 
problem because he simply wanted to complete his military 
service and move on.  He next reported that annual VA hearing 
tests disclosed negligible hearing loss.  Nonetheless, the 
veteran believed that he had hearing loss.  Specifically, the 
veteran reported that, when there was background noise, he 
experienced difficulty hearing what people were saying to 
him.  For example, while driving, he would be able to hear 
the car's engine, but not what his wife was saying to him.  

Thereafter, at a January 1997 VA audiological examination, 
the veteran reported that he had had impaired hearing acuity 
bilaterally since military service.  On audiological 
examination, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
65
75
LEFT
5
10
40
70
70

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 94 percent in the left ear.  
Additionally, the examiner opined that the veteran's right 
ear had mild to severe sensorineural hearing loss above 1000 
Hertz and his left ear had mild to moderately sensorineural 
hearing loss above 1500 Hertz.

What is significant about the record on appeal is, 
paradoxically, what it does not include.  While the record 
shows the veteran was found to have hearing loss in January 
1997, none of the records on appeal includes a medical nexus 
opinion that tends to show a relationship between current 
hearing loss and military service.  Likewise, no medical 
opinion has been presented that tends to show a relationship 
between current hearing loss and continued symptoms since 
service.  In short, no competent evidence has been presented 
to link currently shown disability to military service or 
noise exposure coincident therewith.  Additionally, no 
evidence has been presented to show that sensorineural 
hearing loss was manifested to a compensable degree within a 
year of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Therefore, because there is no showing of 
medical nexus, the claim is not well grounded.  Caluza, 
supra.

In reaching the conclusion that the claim is not well 
grounded, the Board has considered the veteran's written 
statements and personal hearing testimony.  Moreover, the 
Board recognizes that the veteran is competent to describe 
symptoms he experienced during military service and since.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay witnesses are competent to describe painful experiences 
and symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical nexus 
evidence.  Id.  Accordingly, the veteran's statements 
regarding the onset of hearing loss do not constitute 
competent evidence sufficient to make his claim well 
grounded.

Because no competent medical evidence has been presented 
which tends to show a link between current disability and 
military service, his claim is not well grounded.  (The 
principle of reasonable doubt does not apply until after the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Service connection for hearing loss is denied. 


REMAND

The Board notes that the veteran's service-connected 
residuals of a right ankle sprain have been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5271 (limitation of motion).  See RO decisions 
entered in October 1973 and January 1998.  Consequently, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

When seen by VA in June 1997, the veteran's complaints of 
right ankle pain were noted.  Additionally, clinical findings 
relative to his right ankle were made.  Specifically, the 
examiner reported that the veteran, during range of motion 
studies, "noted" pain at full inversion, dorsiflexion, and 
plantar flexion.  Additionally, the right ankle was both 
tender to palpation and slightly swollen.  Nonetheless, range 
of motion of the right ankle was reported as full.  No 
attempt was made to quantify the veteran's pain with use in 
terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, he must be rated 
accordingly.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain with use or flare-ups, etc., 
and to report such an opinion in terms that can be used to 
apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
veteran's service-connected disability contemplates 
limitation of motion, a remand for a VA examination to 
ascertain the degree of right ankle impairment is required.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. 
Brown, 7 Vet. App. 204 (1994).

This issue is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record the right ankle 
x-ray reports referred to by the June 
1997 VA joints examiner, as well as any 
relevant VA or private treatment records.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for 
VA orthopedic evaluation to determine the 
extent of his service-connected right 
ankle disability.  The examiner should 
review the claims file, examine the 
veteran, and provide findings that take 
into account all functional impairments 
due to his service-connected disability.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran solely due to 
service-connected right ankle disability.  
Specifically, the examiner should conduct 
complete range of motion studies that 
take into account all functional 
impairments such as pain on use, 
weakness, fatigability, abnormal 
movement, etc.  It should be noted 
whether the functional debility 
experienced by the veteran is best 
equated with "moderate" or "marked" 
limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca, supra.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication should include consideration 
by the RO of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a (1999) and the 
precepts of DeLuca, supra.  If any action 
taken remains adverse to the veteran, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



